DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 04/22/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }



Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards how Duffy et al. fails to teach scoring or any score, the examiner respectfully disagrees.  Insofar as how applicants have structurally defined applying a discrimination function to transform data in to scores, the disclosed mathematical data classification in [0028] of Duffy et al. reads on the claimed limitation.  As classification or binning keeps score of the transformed data by keeping count of what pieces of data falling within certain defect classifications.  The different levels outside of boundaries while keeping track of those differences reads on the claimed limitation of “scores”.  The examiner would like to point out that applicant’s specification and instant claims does not define “scores” over the current interpretation of Duffy et al.
With respect to applicant's arguing Kumar renders Duffy unsuitable for its intended purpose, the examiner respectfully disagrees.  Applicants assert that Duffy uses boundaries, which the examiner agrees.  The boundaries aid in determining what data is important and what data is not important, thereby defining scores, as the accumulation of these difference are used in Duffy.   However, the rejection aims to modify the scores created by boundaries.  Therefore, the modification does not render Duffy unsuitable for its intended purpose.   As the boundaries aid in creating the classification score data, where the modification then converts that scored data into probabilities.
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (2016/0025648) in view of Kumar et al. (On Generalizations of Linear Discriminant Analysis).

With respect to claim 1, Duffy et al. teaches a defect-classification method, comprising: in a semiconductor-inspection tool (10, Fig. 1), scanning a semiconductor die (14) using a plurality of optical modes [0051]; and in a computer system (124) comprising one or more processors [0045] [0067] and memory [0045] storing instructions for execution by the one or more processors [0045] [0067]: identifying (via 202 [0063]) a plurality of defects [0074] on the semiconductor die (14) based on results of the scanning, wherein: respective defects of the plurality of defects (as detected) correspond to respective pixel sets (i.e. sets that include pixel x, y values for each defect detected in each mode [0060]) in the semiconductor-inspection tool (10), and the results include multi-dimensional data (i.e. vector data) based on pixel intensity for the respective pixel sets [0114], wherein each dimension of the multi-dimensional data corresponds to a distinct mode of the plurality of optical modes (i.e. one for each mode is stored [0114]); in the computer system (124), for the respective pixel sets (i.e. multi-dimensional data sets containing pixel data for each mode for each image), applying a discriminant function to the results to transform the multi-dimensional data (i.e. vector data containing pixel intensity) into respective scores (i.e. as classification uses scoring to classify data [0028]); and in the computer system (124), based at least in part on the respective scores (i.e. used to classify the data into classification categories), dividing the respective defects into distinct classes (for example, the defect being divided into categories based on characteristics, modes or different channels [0085]).
Duffy et al. remains silent regarding converting the respective scores to probabilities that the respective defects belong to particular classes of the distinct classes; and classifying the respective defects based on the probabilities.
Kumar et al. teaches the common mathematical approach to data classifying that includes converting the respective scores to probabilities that the respective defects belong to particular classes of distinct classes (Section 3, starting on page 6); and classifying the respective defects based on the probabilities (page 8, para. 1 containing eq. 10 and 11).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Duffy et al. to include the algorithmic approach for classifying data into classes as taught by Kumar et al. because Kumar et al teaches such a technique allows for classification to occur in the case of reduced feature dimension, i.e. from scores, thereby improving the computing power of Duffy et al.
With respect to claim 22, Duffy et al. as modified teaches a non-transitory computer-readable storage medium (Fig. 1 and 2) storing one or more programs for execution by one or more processors [0045] of a semiconductor-inspection system (as seen in Fig. 1) that includes a semiconductor-inspection tool (10), the one or more programs including instructions for causing the rejected steps of claim 1 to be performed.

With respect to claim 6, Duffy et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the discriminant function is linear.
Kumar et al. teaches the common mathematical approach to data classifying that is linear (Section 6, starting on page 8).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Duffy et al. to include the algorithmic approach for classifying data into classes using a linear approach as taught by Kumar et al. because Kumar et al teaches such a technique allows for classification to occur in the case of reduced feature dimension, thereby improving the computing power of Duffy et al.

With respect to claim 7, Duffy et al. as modified teaches wherein the discriminant function (LDA of Kumar) specifies a direction that maximally separates the respective defects into the distinct classes (page 5 of Kumar).

With respect to claim 8, Duffy et al. as modified teaches wherein applying the discriminant function comprises, for a respective pixel set, determining a projection (Fig. 2 of Kumar) of a vector containing the multi-dimensional data onto an axis perpendicular to the direction (page 5-6 of Kumar).

With respect to claim 9, Duffy et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the discrimination function in non-linear.
Kumar et al. teaches the common mathematical approach to data classifying that includes a discrimination function to be non-linear (section 4.4). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Duffy et al. to include the algorithmic approach for classifying data into classes as taught by Kumar et al. because Kumar et al teaches such a technique allows for classification to occur in the case of reduced feature dimension, thereby improving the computing power of Duffy et al.

With respect to claim 10, Duffy et al. teaches the defect-classification method wherein the discriminant function is determined based on a training set of defects that includes defects from all of the distinct classes [0100].

With respect to claim 11, Duffy et al. teaches the defect-classification method wherein the plurality of optical modes [0007] comprises: a first mode having a first polarization (i.e. one polarizer depending on the specimen [0006] [0033]); and a second mode having a second polarization (depending on the specimen) distinct from the first polarization [0006] [0033].

With respect to claim 12, Duffy et al. teaches the defect-classification method wherein the plurality of optical modes [0007] comprises: a first mode having a first range of wavelengths [0033]; and a second mode having a second range of wavelengths distinct from the first range of wavelengths [0033] depending on specimen and illumination channels).

With respect to claim 13, Duffy et al. teaches the defect-classification method wherein: each optical mode of the plurality of optical modes [0007] has a distinct combination of optical characteristics; and the optical characteristics are a range of wavelengths or polarization [0033].

With respect to claim 14, Duffy et al. teaches the defect-classification method wherein scanning the semiconductor die (14) using the plurality of optical modes [0007] is done sequentially [0034], one optical mode at a time (using different channels).

With respect to claim 15, Duffy et al. teaches the defect-classification method wherein scanning the semiconductor die (14) using the plurality of optical modes [0007] is done simultaneously for the plurality of optical modes [0034].

With respect to claim 16, Duffy et al. teaches the defect-classification method wherein: the semiconductor-inspection tool (10) comprises a plurality of detector arrays (in 28 and 34); and scanning the semiconductor die (14) using the plurality of optical modes [0007] comprises: simultaneously [0034] illuminating respective portions of the semiconductor die (14) using the plurality of optical modes [0007]; and simultaneously imaging the respective portions of the semiconductor die (14) using distinct detector arrays of the plurality of detector arrays (via 28 and 34).

With respect to claim 17, Duffy et al. teaches the defect-classification method wherein simultaneously [0034] illuminating the respective portions of the semiconductor die (14) using the plurality of optical modes [0007] comprises providing illumination to the semiconductor die through a plurality of filters [0036] [0055].

With respect to claim 19, Duffy et al. teaches the defect-classification method further comprising, in the computer system (124): aligning images obtained from the distinct detector arrays [0069]; and obtaining the multi-dimensional data from the aligned images (i.e. x and y values related to pixel intensity), wherein each dimension of the multi-dimensional data (i.e. the value to for x and y for a pixel from the aligned images) corresponds to a respective image of the aligned images (after alignment has occurred).

With respect to claim 20, Duffy et al. teaches the defect-classification method further comprising, in the computer system (124), selecting the plurality of optical modes [0007] from a group of available optical modes; wherein the group of available optical modes is larger than the plurality of optical modes (interpreted as the plurality of modes is selected based on the specimen, and Duffy et al. discloses that the system is capable of having a plurality of modes with variations in filters, polarization, wavelengths, and multiple spectrum illumination [0028], selectable depending on the specimen type, therefore, depending on the specimen the selectable modes is capable of being larger than the selected modes during an operation).

With respect to claim 21, Duffy et al. teaches the defect-classification method further comprising, in the computer system (124), generating a report (by the defect detection algorithm) specifying the classes for the respective defects [0077].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (2016/0025648) in view Kumar et al. (On Generalizations of Linear Discriminant Analysis), as applied to claim 1, further in view of Honda et al. (2015/0369752).
	
	With respect to claim 3, Duffy et al. teaches all that is claimed in above rejection of claim 1, but remains silent regarding wherein the distinct classes comprise defects of interest that will impede functionality of the semiconductor die and nuisance defects that will not impede functionality of the semiconductor die.
	Honda et al. teaches a similar method that includes distinct classes that comprise defects of interest that will impede functionality of the semiconductor die (i.e. a defect [0067] [0077]) and nuisance defects that will not impede functionality of the semiconductor die (i.e. a nuisance defect [0067] [0077]).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Duffy et al. to include classes, a defect class and a nuisance class, as taught by Honda et al. because such a modification ensures minute detections with high speed and a high degree of sensitivity [0058].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (2016/0025648) in view Kumar et al. (On Generalizations of Linear Discriminant Analysis) and Honda et al. (2015/0369752), as applied to claim 3, further in view of Kumar et al. (On Generalizations of Linear Discriminant Analysis).

	With respect to claim 4, Duffy et al. as modified by Honda et al. teaches all that is claimed in the above rejection of claim 3, but remains silent regarding the probabilities comprise probabilities that the respective defects are defects of interest or nuisance defects.
Kumar et al. teaches the common mathematical approach to data classifying that includes probabilities that the respective defects are defects of interest or nuisance defects (Section 3, starting on page 6 and page 8, para. 1 containing eq. 10 and 11, where the disclosed equations allow the method to determine the classification decision, i.e. important data or unimportant data).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Duffy et al. as modified by Honda et al. to include the algorithmic approach for classifying data into classes, for example defects of interest or nuisance defects of Honda et al., because Kumar et al teaches such a technique allows for classification to occur in the case of reduced feature dimension, i.e. into scores, thereby improving the computing power of Duffy et al.

With respect to claim 5, Duffy et al. as modified by Honda et al. further comprising, in the computer system, generating a report (by the defect detection algorithm) specifying the defects of interest [0077].

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (2016/0025648) in view of Kumar et al. (On Generalizations of Linear Discriminant Analysis), as applied to claim 17, further in view of Uehara (2016/0259100).

With respect to claim 18, Duffy et al. teaches all that is claimed in the above rejection of claim 17, including an illumination system (10) of the semiconductor- inspection tool [0031] but remains silent regarding the defect-classification method wherein the plurality of filters comprises a pair of filters situated adjacent to each other in an aperture of a plate.
Uehara teaches a pair of filters (1 and 2) situated adjacent to each other (i.e. as 1 and 2 are near each other, as seen in Fig. 3) in an aperture (4a) of a plate (4).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the inspection tool of Duffy to include the plate and filters taught by Uehara because such a modification allows a user to adjust the amount of light [0002] in a simplified and spacing saving manner [0011], thereby providing a light amount adjusting capability [0002] of Uehara to Duffy when inspecting and capturing image data of a wafer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu (6,078,443) which discloses a plate having a plurality of adjacent filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853  

/STEPHEN D MEIER/            Supervisory Patent Examiner, Art Unit 2853